Exhibit 10.14.7
 
TERM LOAN NOTE
 

$8,000,000    
Loan Number 10004868054

 
November 12, 2008


FOR VALUE RECEIVED, and intending to be legally bound hereby, CASIE ECOLOGY OIL
SALVAGE, INC., a New Jersey corporation with a principal office at 3209 North
Mill Rd., Vineland, NJ 08360, MIDATLANTIC RECYCLING TECHNOLOGIES, INC., a New
Jersey corporation with a principal office at 3137 Chammings Court, Vineland, NJ
08360, and REZULTZ, INCORPORATED,  a New Jersey corporation with a principal
office at 3209 North Mill Rd., Vineland, NJ 08360 (collectively hereinafter
“Borrower”), do hereby jointly, severally and unconditionally promise to pay,
without set-off or deduction except as may be permitted under any Hedging
Contract, to the order SUSQUEHANNA BANK, with an office at Two Aquarium Drive,
Suite 400, Camden, New Jersey 08103 (hereinafter “Bank”), at the times, at the
place and in the manner provided in the Term Loan Agreement the principal sum of
EIGHT MILLION DOLLARS ($8,000,000.00) (the “Loan” or “Term Loan”) together with
interest thereon as provided herein and in the Term Loan Agreement.  Reference
is made to the Term Loan Agreement for a statement of terms and conditions under
which the Loan is evidenced hereby and has been made.


This Term Loan Note (“Note”) is the Term Loan Note referred to in, and is
entitled to the benefits of and subject to the terms and conditions of, the Term
Loan Agreement dated on or about the date hereof (as amended, restated or
otherwise modified, the “Loan Agreement”) by and among the Obligors party
thereto and the Bank.  Terms capitalized but not defined herein shall have the
meanings given to them respectively in the Loan Agreement.  The Loan Agreement
contains, among other things, provisions for the time, place and manner of
payment of this Note, the determination of the interest rate borne by and fees
payable in respect of this Note, acceleration of the payment of this Note upon
the happening of certain stated events and the mandatory repayment of this Note
under certain circumstances.  The terms of the Loan Agreement are incorporated
herein by reference.
 
Principal and Interest Repayment Terms.  Commencing on the fifteenth (15th)
calendar day of the month beginning December 15, 2008, subject to adjustment in
accordance with the Following Business Day Convention (as defined below), and
continuing on the payment days provided in the Principal Payment Schedule (the
“Schedule”) to be delivered by Lender after the Closing Date and attached by
Lender to this Note as Schedule A, Borrower shall make consecutive monthly
installments of principal plus accrued interest at the rate provided below in
the amounts set forth in the Schedule.  Unless sooner paid, the entire amount of
the unpaid Principal Amount as well as all accrued and unpaid interest and all
other sums due under this Note that remain unpaid shall be repaid in full on the
Maturity Date.  Lender agrees to provide Borrower with the Schedule upon
Borrower’s request but any failure by Lender to do so prior to the first payment
being due during the Repayment Period shall not relieve Borrower of its
obligations to make such payment due hereunder or create any liability of Lender
to Borrower.  Unless otherwise defined in a Hedging Confirmation (as defined
below), (a) “Following Business Day Convention” means the convention for
adjusting any relevant date that would otherwise fall on a day that is not a
Business Day so that the date will be the first following day that is a Business
Day and (b) “Business Day” means a day on which commercial banks and foreign
exchange markets settle payments and are open for general business (including
dealings in foreign exchange and foreign currency deposits) in New York and New
Jersey.
 
 
 

--------------------------------------------------------------------------------

 
 
Term Loan Maturity Date.  The Loan shall mature on November 15, 2015, subject to
adjustment in accordance with the Following Business Day Convention (the
"Maturity Date"), whereupon all Obligations under the Term Loan shall be
immediately due and payable in full.
 
Interest.  The interest rate will be a rate per annum equal to two hundred fifty
(250) basis points in excess of the Index, as hereinafter defined.  For the
purposes hereof, the Index shall mean the one month London interbank offered
rate (LIBOR), unrounded, as published in the “Money Rates” section of The Wall
Street Journal (the “Index”).  If The Wall Street Journal listing of "Money
Rates" is discontinued or substantially altered or the Index is no longer
published in The Wall Street Journal, Lender may, in its sole discretion, choose
another publication reporting the One Month LIBOR or may choose another index of
annual interest rates for non-consumer loans which is readily available and
verifiable beyond the control of Lender; in this event, the substitute index
will be considered the Index, although it may be necessary for Lender, in its
sole discretion, to adjust the margin to the substituted index in order to make
the interest rate comparable to the interest rate under the prior Index.  The
rate of interest shall change on each Adjustment Date, as hereinafter provided,
and based on the Index published in The Wall Street Journal on each Adjustment
Date.  For the purposes hereof, the Adjustment Date shall mean the fifteenth day
of each month beginning December 15, 2008.  Interest shall be calculated on the
basis of a year of three hundred sixty (360) days applied to the actual days on
which there exists an unpaid balance under this Note (the “Contract Rate”);
provided, however, that (a) Borrower may enter into a Hedging Contract (as
defined in the Loan Agreement) with the Bank to provide a fixed rate of interest
per annum to be payable by Borrower for the duration of the Hedging Contract,
(b) interest rates derived from the Hedging Contracts are subject to market
conditions at the time the rate is locked and (c) notwithstanding anything in
this Note or the Loan Agreement to the contrary, if a Transaction (as defined in
the Hedging Contract) is entered into by one or more Borrowers to hedge all or a
portion of the Term Loan, then for so long as such Transaction is outstanding
under the Hedging Contract: (i) “Index” shall mean the “Floating Rate Option”
set forth in the Confirmation (as defined in the Hedging Contract) evidencing
such Transaction (the “Hedging Confirmation”) and the manner which such Index is
calculated and determined for purposes of this Note shall be in accordance with
the provisions applicable to such Transaction under the Hedging Contract, (ii)
Adjustment Date shall have the meaning given to “Reset Date” in the Hedging
Confirmation and (iii) for the sake of clarity, it is understood by the parties
hereto that the forgoing clauses (i) and (ii) are simply intended to match the
floating rate payable by the Borrower hereunder to the floating rate payable by
the Bank under the Hedging Confirmation, and should not be construed as
providing a result inconsistent with such intent of the parties, except in the
case of the Default Rate specified below.
 
 
 

--------------------------------------------------------------------------------

 
 
 Loan Prepayments.  The Borrower may prepay all or a portion of the principal
amount outstanding without penalty; provided, however, that the Borrower may be
required to pay to the Bank a settlement payment in respect of any Hedging
Obligations that may be required pursuant to the provisions of the Hedging
Contract to terminate an outstanding Transaction under the Hedging Contract.  No
prepayment shall affect the Borrower's obligation to continue to pay monthly
installments required hereunder until the entire indebtedness evidenced by the
Note has been paid in full.
 
Default Rate of Interest: Late Charges.  Upon an Event of Default and during the
continuance thereof, interest shall accrue on the Obligations, as defined in the
Loan Agreement at an annual rate at all times equal to the Contract Rate in this
Note plus three percent (3.0%) but not more than the maximum rate allowed by law
(the "Default Rate") and shall continue to accrue until such time the
Obligations are paid in full, including, but not limited to, the period of time
after the entry of any judgment against the Borrower.  The Default Rate shall
continue to apply whether or not judgment shall be entered on this
Note.  Accrued interest shall be payable in accordance with the terms of the
Loan Agreement.
 
If any payment (including without limitation any regularly scheduled payment or
any payment following demand) is not paid within ten (10) days after it is due,
the Borrower will pay a late charge (the “Late Charge”) as specified below,
regardless of whether the payment due consists of principal and interest,
principal only or interest only: the greater of (a) 5.0% of the unpaid portion
of the payment due, or (b) $25.  The Late Charge shall be in addition to any
increase made to the Default Rate applicable to the outstanding balance hereof
as a result of the failure to pay following failure to make payments of
Obligations when due and payable, as well as in addition to any other applicable
fees, charges and costs.
 
 The Borrower agrees to pay on demand (i) all costs of collection, including
reasonable attorneys’ fees and expenses, if any part of this Note, principal or
interest, is collected with the aid of an attorney and (ii) interest on any
overdue principal of and, to the extent permitted by law, overdue interest on
the Loan from its due dates at a rate or rates determined as set forth in the
Loan Agreement.
 
All amounts payable by the Borrower to the Bank hereunder shall be paid directly
to the Bank at its address set forth in the Loan Agreement in lawful money of
the United States of America and in same day immediately available funds.
 
If this Note is executed by more than one Borrower, the obligations of such
persons or entities hereunder will be joint and several.  This Note shall bind
the Borrower and its heirs, executors, administrators, successors and assigns,
and the benefits hereof shall inure to the benefit of the Bank and its
successors and assigns; provided, however, that the Borrower may not assign this
Note in whole or in part without the Bank’s prior written consent and the Bank
at any time may assign this Note in whole or in part.
 
 
 

--------------------------------------------------------------------------------

 
 
Upon the occurrence and during the continuance of any Event Of Default, the Bank
may and is hereby authorized at any time and from time-to-time, subject at all
times to the provisions of Sections 2.5 and 6.14 of the Loan Agreement with
respect to the Bank’s waiver of its rights and remedies in all Revolver
Collateral, without notice to the Borrower (any such notice being expressly
waived by the Borrower) and to the fullest extent permitted by law, to set-off
and apply any and all deposit accounts (general or special, time or demand,
provisional or final) constituting Collateral and the Borrower hereby grants to
the Bank a security in, lien upon and rights at any time held and other
indebtedness at any time owing by the Bank to or for the credit or the account
of the Borrower, credits, securities, moneys or other property of the Borrower
constituting Collateral which may at any time be in the possession of, delivered
to, or moved by the Bank, including any proceeds of or returned or unearned
premium of insurance and all of the proceeds of the foregoing property
constituting Collateral against any and all Obligations of the Borrower now or
hereafter existing under this Note, irrespective of whether or not the Bank
shall have made any demand under this Note, and although such Obligations may be
contingent or unmatured.  The rights of the Bank under this section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) in the Collateral which the Bank may have.  Nothwithstanding
anything to the contrary contained herein, the Bank specifically waives and
disclaims all liens and rights of setoff under the Loan Documents (including the
Hedging Contracts) or given to the Bank by law or otherwise, in the Revolver
Collateral.
 
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW JERSEY, WITHOUT REFERENCE TO CONFLICTS OR
CHOICE OF LAW PRINCIPLES THEREOF.


THE BORROWER VOLUNTARILY, INTENTIONALLY AND IRREVOCABLY WAIVES ANY AND ALL
RIGHTS THE BORROWER MAY HAVE TO A TRIAL BY JURY IN ANY ACTION, LAWSUIT,
PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS NOTE, ANY DOCUMENTS EXECUTED
IN CONNECTION WITH THIS NOTE OR ANY TRANSACTION CONTEMPLATED IN ANY SUCH
DOCUMENTS.  THE BORROWER ACKNOWLEDGES THAT THE FOREGOING WAIVER IS KNOWING AND
VOLUNTARY.
 
THE BORROWER ACKNOWLEDGES THAT IT HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING WITHOUT LIMITATION THE WAIVER OF JURY TRIAL CLAUSE, AND HAS
BEEN ADVISED BY COUNSEL AS NECESSARY OR APPROPRIATE.
 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned hereto, intending to create an instrument
under seal, has duly executed this Note the day and year aforesaid and has
affixed his/her/its respective seal or has adopted as his/her/its own the seal
typed next to his/her/its own respective signature with the intent to be legally
bound hereby as of the day and year first above written.
 

   
BORROWER:
         
Attest:
 
CASIE ECOLOGY OIL SALVAGE, INC., a New Jersey corporation
         
By:/s/ Brent Kopenhaver
 
By: /s/ Gregory Call
 
Brent Kopenhaver, Treasurer
 
Gregory Call, President
         
Attest:
 
MIDATLANTIC RECYCLING TECHNOLOGIES, INC., a Delaware corporation
         
By:/s/ Brent Kopenhaver
 
By: /s/ Gregory Call
 
Brent Kopenhaver, Treasurer
 
Gregory Call, President
         
Attest:
 
REZULTZ, INCORPORATED, a New Jersey corporation
         
By:/s/ Brent Kopenhaver
 
By: /s/ Gregory Call
 
Brent Kopenhaver, Treasurer
 
Gregory Call, President
 

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A – Principal Payments
 
Payment Due Date
Begin Balance
Principal Payment
End Balance
       
15-Dec-08
8,000,000.00
76,585.66
7,923,414.34
15-Jan-09
7,923,414.34
76,974.97
7,846,439.37
15-Feb-09
7,846,439.37
77,366.26
7,769,073.11
15-Mar-09
7,769,073.11
77,759.54
7,691,313.57
15-Apr-09
7,691,313.57
78,154.82
7,613,158.75
15-May-09
7,613,158.75
78,552.11
7,534,606.64
15-Jun-09
7,534,606.64
78,951.41
7,455,655.23
15-Jul-09
7,455,655.23
79,352.75
7,376,302.48
15-Aug-09
7,376,302.48
79,756.13
7,296,546.35
15-Sep-09
7,296,546.35
80,161.55
7,216,384.80
15-Oct-09
7,216,384.80
80,569.04
7,135,815.76
15-Nov-09
7,135,815.76
80,978.60
7,054,837.16
15-Dec-09
7,054,837.16
81,390.24
6,973,446.92
15-Jan-10
6,973,446.92
81,803.97
6,891,642.95
15-Feb-10
6,891,642.95
82,219.81
6,809,423.14
15-Mar-10
6,809,423.14
82,637.76
6,726,785.38
15-Apr-10
6,726,785.38
83,057.84
6,643,727.54
15-May-10
6,643,727.54
83,480.05
6,560,247.49
15-Jun-10
6,560,247.49
83,904.41
6,476,343.08
15-Jul-10
6,476,343.08
84,330.92
6,392,012.16
15-Aug-10
6,392,012.16
84,759.60
6,307,252.56
15-Sep-10
6,307,252.56
85,190.46
6,222,062.10
15-Oct-10
6,222,062.10
85,623.51
6,136,438.59
15-Nov-10
6,136,438.59
86,058.77
6,050,379.82
15-Dec-10
6,050,379.82
86,496.23
5,963,883.59
15-Jan-11
5,963,883.59
86,935.92
5,876,947.67
15-Feb-11
5,876,947.67
86,935.92
5,789,569.82
15-Mar-11
5,789,569.82
87,377.85
5,701,747.80
15-Apr-11
5,701,747.80
87,822.02
5,613,479.35
15-May-11
5,613,479.35
88,268.45
5,524,762.21
15-Jun-11
5,524,762.21
88,717.14
5,435,594.09
15-Jul-11
5,435,594.09
89,168.12
5,345,972.70
15-Aug-11
5,345,972.70
89,621.39
5,255,895.73
15-Sep-11
5,255,895.73
90,076.97
5,165,360.87
15-Oct-11
5,165,360.87
90,534.86
5,074,365.79
15-Nov-11
5,074,365.79
90,995.08
4,982,908.15
15-Dec-11
4,982,908.15
91,457.64
4,890,985.60
15-Jan-12
4,890,985.60
92,389.82
4,798,595.78

 
 
 

--------------------------------------------------------------------------------

 
 
15-Feb-12
4,798,595.78
92,859.47
4,705,736.31
15-Mar-12
4,705,736.31
93,331.50
4,612,404.81
15-Apr-12
4,612,404.81
93,805.94
4,518,598.87
15-May-12
4,518,598.87
94,282.79
4,424,316.08
15-Jun-12
4,424,316.08
94,762.06
4,329,554.02
15-Jul-12
4,329,554.02
95,243.76
4,234,310.26
15-Aug-12
4,234,310.26
95,727.92
4,138,582.34
15-Sep-12
4,138,582.34
96,214.54
4,042,367.80
15-Oct-12
4,042,367.80
96,703.63
3,945,664.17
15-Nov-12
3,945,664.17
97,195.20
3,848,468.97
15-Dec-12
3,848,468.97
97,689.28
3,750,779.69
15-Jan-13
3,750,779.69
98,185.87
3,652,593.82
15-Feb-13
3,652,593.82
98,684.98
3,553,908.84
15-Mar-13
3,553,908.84
99,186.63
3,454,722.21
15-Apr-13
3,454,722.21
99,690.83
3,355,031.38
15-May-13
3,355,031.38
100,197.59
3,254,833.79
15-Jun-13
3,254,833.79
100,706.92
3,154,126.87
15-Jul-13
3,154,126.87
101,218.85
3,052,908.02
15-Aug-13
3,052,908.02
101,733.38
2,951,174.64
15-Sep-13
2,951,174.64
102,250.53
2,848,924.11
15-Oct-13
2,848,924.11
102,770.30
2,746,153.81
15-Nov-13
2,746,153.81
103,292.71
2,642,861.10
15-Dec-13
2,642,861.10
103,817.79
2,539,043.31
15-Jan-14
2,539,043.31
104,345.53
2,434,697.78
15-Feb-14
2,434,697.78
104,875.95
2,329,821.83
15-Mar-14
2,329,821.83
105,409.07
2,224,412.76
15-Apr-14
2,224,412.76
105,944.90
2,118,467.86
15-May-14
2,118,467.86
106,483.45
2,011,984.41
15-Jun-14
2,011,984.41
107,024.74
1,904,959.67
15-Jul-14
1,904,959.67
107,568.79
1,797,390.88
15-Aug-14
1,797,390.88
108,115.59
1,689,275.29
15-Sep-14
1,689,275.29
108,665.18
1,580,610.11
15-Oct-14
1,580,610.11
109,217.56
1,471,392.55
15-Nov-14
1,471,392.55
109,772.75
1,361,619.80
15-Dec-14
1,361,619.80
110,330.76
1,251,289.04
15-Jan-15
1,251,289.04
110,891.61
1,140,397.43
15-Feb-15
1,140,397.43
111,455.31
1,028,942.12
15-Mar-15
1,028,942.12
112,021.87
916,920.25
15-Apr-15
916,920.25
112,591.32
804,328.93
15-May-15
804,328.93
113,163.66
691,165.27
15-Jun-15
691,165.27
113,738.91
577,426.36
15-Jul-15
577,426.36
114,317.08
463,109.28
15-Aug-15
463,109.28
114,898.19
348,211.09
15-Sep-15
348,211.09
115,482.26
232,728.83
15-Oct-15
232,728.83
116,069.29
116,659.54
15-Nov-15
116,659.54
116,659.54
0.00

 
 
 
 

--------------------------------------------------------------------------------

 